W. SHARP, J.
Perez appeals from a summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, he alleged that he was sentenced under the 1995 unconstitutional sentencing guidelines to 111 months, for an offense committed on November 22, 1996, and that he is entitled to relief under Heggs v. State, 759 So.2d 620 (Fla.2000). He alleges that under the 1994 guidelines, his maximum guideline sentence, without a departure, would be 92.5 months.
The trial court denied relief based on the window period stated in Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999). The state acknowledges that in Trapp v. State, 760 So.2d 924 (Fla.2000), the Florida Supreme Court has since adopted a longer window period which extends to May 24, 1997. Thus, it agrees that the case should be remanded for the trial court to determine whether Perez is entitled to relief.
REVERSED and REMANDED.
THOMPSON, C.J., and GRIFFIN, J., concur.